Citation Nr: 0502491	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
osteomyelitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for diabetes mellitus with osteomyelitis.  He responded by 
filing a June 2001 Notice of Disagreement, and was sent an 
April 2002 Statement of the Case.  He then filed an April 
2002 VA Form 9, perfecting his appeal of this issue.  The 
veteran originally requested a hearing at the RO before a 
decision review officer; however, prior to any such hearing 
being held, he cancelled his hearing request.  

This issue was originally remanded by the Board in October 
2003.  It has now been returned to the Board.  

The veteran also perfected an appeal of the RO's May 2001 
denial of a total disability rating based on individual 
unemployability; however, a total disability rating based on 
individual unemployability was granted by the RO within a 
June 2004 rating decision.  Therefore, this issue is no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for diabetes mellitus 
with osteomyelitis.  Within the Board's October 2003 remand 
order, the RO was requested to schedule the veteran for a VA 
medical examination to determine the etiology of his current 
diabetes mellitus.  The VA medical examiner was to review the 
claims file in conjunction with the examination.  However, 
the March 2004 examination report states only that 
"available records [were] reviewed", without specifying 
which records were in fact available for review.  

The Board also notes that in rendering his opinion, the 
examiner relied on the veteran's assertions that "he has 
been a diabetic since his Army days when he presented with 
numbness of lower extremities particularly bad on the right 
lower extremity."  However, the veteran's service medical 
records are negative for any claims of numbness or neuropathy 
of the lower extremities, or any diagnosis of or treatment 
for diabetes mellitus during that time.  Also, his urinalysis 
was negative for sugar on his January 1973 service separation 
medical examination.  Based on the medical evidence of 
record, the veteran was not actually diagnosed with diabetes 
mellitus until approximately 1990, more than 15 years after 
his service separation.  While the veteran received VA 
medical treatment since the 1970's for various disabilities, 
he was not diagnosed with diabetes until many years later.  
The medical examiner failed to account for the veteran's lack 
of treatment for diabetes until many years after service, and 
appears to have relied solely on the veteran's own version of 
his medical history.  However, the veteran cannot be accepted 
as an accurate historian; for example, in his April 2002 
substantive appeal, the veteran claimed his diabetes was due 
to "[Agent Orange] exposure in Vietnam", but his service 
personnel records are negative for any military service in 
Vietnam.  

Therefore, based on the above findings, the veteran's claim 
for service connection for diabetes mellitus with 
osteomyelitis, must be remanded for another VA medical 
opinion statement.  The VA has an obligation to obtain such 
an examination or opinion when it becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

In light of the above, this claim must be remanded for the 
following additional development:  

1.	The veteran's claims folder should 
be sent to a physician specializing in 
endocrine disorders for review and to 
provide a medical opinion.  The veteran 
himself need not be physically examined 
by the physician unless he/she determines 
such physical examination is necessary.  
The examiner's attention is directed to 
the veteran's service medical records, 
especially his January 1973 service 
separation examination.  After fully 
reviewing the record, the examiner should 
state whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's diabetes 
mellitus was first manifested during the 
duty period ending in January 1973, or 
within a year thereafter.  The medical 
basis for all opinions expressed should 
also be given in detail, with specific 
reference to evidence within the record.  

2.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for diabetes mellitus with 
osteomyelitis, in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




